      Case 1:19-cv-11271-DLC Document 17 Filed 04/17/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 THURMAN TURNER,                         :
                                         :
                          Plaintiff,     :           19cv11271 (DLC)
                -v-                      :
                                         :                 ORDER
 CITY OF NEW YORK, JOHN DOE, AND         :
 RICHARD ROE                             :
                                         :
                          Defendants.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     An Order of April 14, 2020 instructed plaintiff to file a

letter on ECF indicating (1) whether a § 160.50 release

conforming to Local Rule 83.10 had been served and (2) whether

plaintiff sought damages for which a medical release would be

required under L.R. 83.10(1)(b).

     On April 15, plaintiff’s counsel filed a letter showing

that the § 160.50 release was provided on March 19, 2020.             Under

local rule, such a release must be served “[a]t the same time

that plaintiff serves the complaint.”       L.R. 83.10(1)(a).        The

complaint in this case was served on December 13, 2019.

Plaintiff’s non-compliance with the local rule has delayed

resolution of this case by approximately three months.          In

addition, the documentation attached to counsel’s April 15

letter includes the plaintiff’s date of birth and social

security number.   Under Rule 5.2(a), Fed. R. Civ. P., this
         Case 1:19-cv-11271-DLC Document 17 Filed 04/17/20 Page 2 of 2



matter should have been redacted from the filing.            Plaintiff’s

counsel also attached a document that was sealed pursuant to

N.Y. Crim. Proc. Law § 160.50.        Such documents shall “be sealed

and not made available to any person or public or private

agency,” except under exceptions not applicable here.            Id. §

160.50(1)(c).

    In addition, plaintiff’s counsel filed an April 16 letter

that disclosed the amount of plaintiff’s settlement position.

Plaintiff’s counsel is warned to diligently comply with

applicable statutes, rules, and court orders.           It is hereby

    ORDERED that defendants’ deadline to answer or otherwise

respond to the complaint is July 17, 2020.

    IT IS FURTHER ORDERED that the Clerk of Court shall

electronically seal attachments two and three to plaintiff’s

April 15, 2020 letter, Dkt. No 14.         These documents should be

available only to the plaintiff and defendant City of New York.



Dated:       New York, New York
             April 17, 2020


                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       2
